Citation Nr: 0027957	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-12 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for patellofemoral 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from March 1973 to July 1973, 
from June 1975 to June 1979, and from November 1980 to 
November 1983.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDING OF FACT

There is competent medical evidence of a nexus between the 
veteran's current left knee disorder and his period of active 
duty service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
patellofemoral chondromalacia of the left knee is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A person seeking entitlement to VA benefits must meet the 
initial burden of submitting evidence "sufficient to justify 
a belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999); Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

In this case, the report of the August 1998 VA orthopedic 
examination provides evidence of current left knee 
disability, and a nexus between the current disability and 
service.  Service medical records reflect complaints of 
bilateral knee pain in May 1977, and in February 1983.  
Therefore, the veteran's claim for service connection for a 
patellofemoral chondromalacia of the left knee is well 
grounded, as all of the requirements of a well-grounded claim 
have been met.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
However, as discussed below, the Board finds that additional 
development is required in order to properly adjudicate the 
veteran's claim, such that a remand is in order. 


ORDER

The claim for service connection for patellofemoral 
chondromalacia of the left knee is well grounded.  


REMAND

As discussed above, the Board has found that the veteran's 
claim for service connection for left knee patellofemoral 
chondromalacia patella is well grounded.  Therefore, VA has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469.  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  In this case, a review of the 
August 1998 VA examination, as well as the other two VA 
examinations of record, shows that the examiner did not 
review or even have access to the veteran's claims folder for 
review.  A remand is required for another examination that 
includes a review of the pertinent medical evidence of 
record.  

In addition, in his June 1999 substantive appeal, the veteran 
mentions that he was following the advice of medical 
professionals in the care of his knee problems and that a 
medical professional told him that he would probably have to 
deal with these problems for the rest of his life.  Although 
he previously reported that he had not sought medical care 
for his knees since service, these statements suggest that 
the veteran may have recently received medical attention.  
The duty to assist also includes the securing of pertinent VA 
and private medical records. Id.  Therefore, on remand, the 
RO should inquire as to whether the veteran has, in fact, had 
recent medical care for the left knee.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
ask whether he has had any VA or private 
medical treatment for his left knee 
disorder since service.  If so, the RO 
should attempt to secure the records of 
such treatment, after the veteran 
completes the necessary releases.    

2.  The veteran should be afforded a VA 
orthopedic examination of the left knee.  
All indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  Specifically, 
the examiner is asked to review the 
veteran's service medical records in 
conjunction with the examination.  In the 
examination report, the examiner is asked 
to provide a diagnosis for any current 
left knee disorder.  In addition, based 
on the physical examination and review of 
the claims folder, the examiner is asked 
to offer an opinion as to whether it is 
as likely as not that the current left 
knee disorder is related to the veteran's 
period of active duty service.  If the 
examiner is unable to provide this 
opinion, the report should so state.  Any 
opinion offered should include a complete 
rationale.     

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for patellofemoral 
chondromalacia of the left knee.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 



